Citation Nr: 1542862	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  13-22 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for lung cancer.

3.  Entitlement to service connection for a back condition.

4.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and J.N.


ATTORNEY FOR THE BOARD

J. L. Wolinsky, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1971 to July 1973 and from March 1976 to March 1978.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two separate rating decisions in December 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In April 2015, the Appellant testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

As discussed below, the Board has assumed jurisdiction of the issues of entitlement to service connection for lung cancer, and a back condition, as well as entitlement to nonservice-connected pension pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), because the Appellant filed a timely notice of disagreement in January 2011 for these issues.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for lung cancer, and a back condition, as well as entitlement to nonservice-connected pension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran died in June 2010; the death certificate lists the immediate cause of death as metastatic nonsmall cell lung cancer. 

2. At the time of his death, service connection was not in effect for any disabilities. 

3. A service-connected disability was not the principal or a contributory cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.312 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In a claim for Dependency and Indemnity Compensation (DIC) benefits, VA's notice requirements additionally include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  The record reflects that VA provided the appellant with the notice required under the VCAA, to include Hupp compliant notice, by letter mailed in August 2010.  The letter included sections indicating the requirements for Dependency and Indemnity Compensation. 

VA has a duty to assist a claimant in the development of the claim. This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In terms of DIC claims, VA needs to undertake "reasonable efforts" to provide assistance if requested under § 5103(a).  Daves v. Nicholson, 21 Vet. App. 46 (2007).  There is no duty to obtain a medical opinion under 38 U.S.C.A. § 5103(d) because the provision is inapplicable to DIC claims. DeLaRosa v. Peake, 515 F. 3d 1319 (Fed. Cir. 2008).  In any event, the Board notes that a September 2012 VA medical opinion was requested by the RO.  

The September 2012 VA medical opinion is adequate, as the report shows that the physician considered the Veteran's relevant medical/military/occupational history, reviewed relevant medical records and provided reasoned analysis to support the medical opinion provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).

The Board finds that VA's duty to assist the appellant has been satisfied.  38 U.S.C.A. § 5103A (b),(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), a letter from the Veteran's physician from Clearview Cancer Institute, and the Veteran's death certificate have been obtained and associated with the claims file.  Records from Decatur General Hospital are also associated with the record.

The Appellant was provided an opportunity to set forth her contentions during a travel Board hearing in October 2011, which fulfilled the requirements set forth by Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).

As discussed above, the VCAA provisions have been considered and complied with. The Appellant was notified and aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining such evidence.  VA has satisfied its duty to inform and assist the Appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 , 1131 (West 2014).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

VA death benefits are payable if a veteran died from a service-connected disability. 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2015).

In order to establish service connection for the cause of a veteran's death, the medical evidence must show that the disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Analysis

According to the death certificate, the Veteran died in June 2010.  The immediate cause of death was determined to be due to metastatic nonsmall cell lung cancer.  No contributory cause of death was listed.  At the time of his death, the Veteran was not service connected for any disability.  The Appellant asserts that the Veteran's death was due to water contamination at Camp Lejeune, which caused the Veteran's lung cancer.  The record contains numerous medical articles discussing the water contamination at Camp Lejeune submitted by and on behalf of the Appellant.  A submission from the Veteran's post-service employer received in September 2010, stated that to the best of the company's knowledge, the Veteran was not exposed to any hazardous chemicals while employed from April 1978, to January 2007.     

In March 2010 before the Veteran's death, he submitted a claim for service connection for lung cancer.  The Veteran contended that he spent two years at Camp Lejeune, where he worked as an auto mechanic.  The Veteran referenced a study by the National Academics which found contamination of the drinking water at Camp Lejeune.  The Veteran stated that between being greasy and dirty, and the heat, he used a lot of water to wash his hands, and that he drank a lot of water to cool down.  The Veteran stated that he ingested, dermally absorbed, and had hot water inhalation of the contaminated water.

In September 2010 a physician from the Clearview Cancer Institute wrote a medical report on behalf of the Appellant.  The physician stated that he treated the Veteran for his lung cancer.  The physician noted the Veteran's service at Camp Lejeune from 1976 to 1978.  The physician stated that based on a review of medical literature, the Veteran "was exposed to contaminated water which has been linked to evidence limited/suggestive of an association with PCE and lung cancer.  Based on attached information it suggested that there is evidence that [the Veteran's] exposure could be linked to his lung cancer."

The September 2012 medical opinion from VA determined that the cause of the Veteran's death was not due to the Veteran's service.  In rationale, the examiner stated that he reviewed NRC, ATSDR, and EPA findings regarding exposures and possible risk to certain medical conditions.  The examiner concluded that it was only a mere possibility of association, that the Veteran's service at Camp Lejeune caused his lung cancer.  The examiner stated that the medical documentation showed non-service exposure which provides a more likely etiology for the Veteran's lung cancer.  Specifically, the examiner noted the Veteran's thirty year pack history of smoking, and his exposure to asbestos.  The examiner noted a history of cancer by a first degree relative, and that the duration and dose of the Veteran's nonservice carcinogens far exceeded his potential service exposure to carcinogens.   

An opinion regarding the cause of death of the Veteran's death falls outside the realm of common knowledge of a lay person, that is, the opinion cannot be based on mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007).  The Appellant has not shown that she is qualified through education, training, or experience to offer this type of complex medical opinion.  Accordingly, she is not competent to offer an opinion as to the cause of the Veteran's death in these specific circumstances, and so her opinion cannot be deemed probative of the nexus question presented in this case.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Appellant's arguments regarding the September 2012 medical opinion made in her VA Form 9 received in June 2013, are also insufficient to outweigh the VA medical opinion.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).

Based on the evidence of record, the Board finds that it is not at least as likely as not that the Veteran's death was due to his exposure to contaminated water at Camp Lejeune.  In short, the probative medical evidence supports a finding that the Veteran's lung cancer was not related to his service.  The September 2012 medical opinion was based on a review of the Veteran's medical history, medical literature related to the water contamination at Camp Lejeune, family history, and the Veteran's post-service history.  To the effect that the Veteran's lung cancer could have developed due to exposure to asbestos as an auto mechanic in-service, the VA opinion specifically found that the in-service carcinogen exposure was not the cause of the Veteran's lung cancer.  Thus, the Board finds the opinion sufficiently well-reasoned and of substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Not only did the medical opinion state that the Veteran's lung cancer was not related to service, but he reasoned that the amount of post-service exposure to carcinogens and the Veteran's smoking history were the likely etiology for the Veteran's lung cancer.  The examiner also specifically addressed the water contamination theory espoused by the Appellant.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the review of the claims file and thoroughness and detail of the opinion).  Thus, the Veteran's primary cause of death is not due to a service-connected disability.  

The Board notes the September 2010 submission from the physician from the Clearview Cancer Institute, which found that the Veteran's exposure to contaminated water at Camp Lejeune is suggestive evidence linking to the Veteran's lung cancer.   Since the September 2010 private opinion was merely suggestive and speculative, it is insufficient to establish a nexus.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998).  Also, crucially, the physician does not account for the Veteran's post-service long-term relevant exposures thereby further lessening the persuasive value of the opinion.  Thus, the Board assigns it little probative weight, and deems it insufficient to outweigh the stronger finding made by the September 2012 VA medical opinion.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005)

The Board also notes that the general articles, and medical literature submitted by the Appellant that do not speak to the specific facts of the Veteran's circumstances are of little probative value, especially in light of the VA medical opinion which addressed the facts of the Veteran's case in finding that there was no relationship between the Veteran's lung cancer and his service at Camp Lejeune.  See Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  The Board finds that to the extent that the Appellant has submitted this evidence for the purpose of showing a connection between the Veteran's lung cancer and his service lacks persuasive value in light of the September 2012 opinion which incorporated a review of medical literature on the subject of water contamination at Camp Lejeune. 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for the cause of the Veteran's death must be denied.


ORDER

Service connection for the cause of the Veteran's death is denied.


REMAND

In March 2010 the Veteran submitted a claim for service connection for lung cancer, and for a back condition.  The Veteran was sent a Veteran Claims Assistance Act (VCAA) letter for his claims for service connection and for his claim for non-service connected pension and special monthly pension in May 2010.  The Veteran died in June 2010.  In July 2010, the Appellant submitted an Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child VA Form 21-534.  The Appellant stated that the Veteran had previously filed a claim to VA, and that she was claiming service connection for cause of death.  As noted above, the Appellant's argument for cause of death was premised on the contention that the Veteran's lung cancer was caused by the contaminated water at Camp Lejeune.  

In August 2010, the Appellant was sent a VCAA letter stating that the RO was working on her claim for Death and Indemnity Compensation (DIC), accrued benefits, and death pension.  The RO correctly identified the Appellant's desire to be substituted for the Veteran's claim submitted in March 2010.  The Appellant made a specific request for substitution in a statement received in September 2010.  This is a determination which must be made in the first instance by the AOJ, and the Appellant must receive proper notice of that determination.  See The Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C.A. § 5121A); see also VA Fast Letter 10-30 (issued August 2010, as revised April 2013).

On December 28, 2010, the RO issued two rating decisions.  In one rating decision, the Veteran's claims for service connection for lung cancer, a back disability, and nonservice-connected pension were denied.  In the other rating decision, the Appellant's claim for cause of death was denied.  The Appellant submitted a Notice of Disagreement (NOD), which was received in January 2011.  The NOD stated that the Appellant disagreed with the "decision dated 12-28-10", and specifically stated that "this is a Notice of Disagreement on the rating decision to deny me DIC due to my husband's death with lung cancer and exposure to contaminated water."  The Appellant provided argument on the contention that the contaminated water caused the Veteran's lung cancer.  The NOD concluded with "I have supplied you with the service connection link to my husband's lung cancer that resulted in his death."  

The Appellant was only supplied with a Statement of the Case for the issue of cause of death.  The Appellant stated in her Form 9 (Appeal to the Board of Veterans' Appeals) that she only received one SOC, and that she added the issue of lung cancer as a substitute as an issue on appeal.  Thus, in viewing the evidence in a light most favorable to the Appellant, the Board interprets the January 2011 submission as a notice of disagreement to both December 28, 2010 rating decisions.  See 38 C.F.R. § 3.102; See also 38 C.F.R. § 20.201   Because the NOD remains unprocessed for the Appellant's claim for service connection for lung cancer, and a back disability, as well as entitlement to nonservice-connected pension, the Board finds that a remand is necessary for appropriate action.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should decide the issue of substitution of the Appellant for purposes of processing the claims to completion in the first instance.  All notices must be provided to the Appellant.  The RO/AMC should review the Appellant's July 2010 VA Form 21-534, and the Statement in Support of Claim received in September 2010.

2.  If substitution is granted, the RO/AMC should issue a SOC with respect to the issues of entitlement to service connection for lung cancer, and a back disability, and entitlement to nonservice-connected pension benefits.  The Appellant should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of this issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


